DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 11/05/2021 with respect to the rejection of claims 1 and 10 has been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Xiao (US 20170201954 A1) in view of Chrisikos et al. (US 20170280399 A1) hereinafter “Chrisikos” and further in view of Resnati et al. (US 20190221921 A1) hereinafter “Resnati”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Xiao (US 20170201954 A1) in view of Chrisikos et al. (US 20170280399 A1) hereinafter “Chrisikos” and further in view of Resnati et al. (US 20190221921 A1) hereinafter “Resnati”.
As per claim 1, Xiao discloses an operating method of an electronic device, comprising:
(Xiao, [0068], the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal)
acquiring path loss values respectively corresponding to the plurality of antennas, based on the reference signal (Xiao, [0068], the path-loss estimations may be derived from the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal)
determining at least two antennas among the plurality of antennas (Xiao, Abstract, determining a transmit power level for transmit antennas of the user equipment having at least two transmit antennas… in accordance with a respective transmit power level)
Xiao does not explicitly disclose based on frequency band information received from the base station.
Chrisikos discloses based on frequency band information received from the base station (Chrisikos [0051], measure wireless spectrum usage across one or more target frequency bands (e.g., one or more IoT frequency bands) which may include frequencies used and observed power level (s) at its location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chrisikos related to determine at least two antennas among the antennas based on frequency band information received from the base station and have modified the teaching of Xiao in order to improve network efficiency ([0037])
Xiao in view of Chrisikos discloses acquiring a ratio for the path loss values corresponding to the at least two antennas (Xiao, [0068], Also note that a single path loss estimation is needed for single antenna port transmission mode which can be configured by the eNB for the UEs with multiple transmit antennas)
and transmitting a signal via the at least two antennas, based on the acquired ratio (Xiao, [0068], the path-loss estimations may be derived from the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal. In addition, the RSRP measurements also need to be reported to the eNB)
Xiao in view of Chrisikos does not explicitly disclose wherein the antennas comprise a first antenna, a second antenna, a third antenna, and a fourth antenna, wherein the first antenna and the second antennas transmit and receive a signal corresponding to a first frequency band, wherein the third antenna and the fourth antenna transmit and receive a signal corresponding to a second frequency band, and wherein the first frequency band is higher than the second frequency band.
Resnati discloses wherein the antennas comprise a first antenna, a second antenna, a third antenna, and a fourth antenna (Resnati, [0015], FIG. 2) 
wherein the first antenna and the second antennas transmit and receive a signal corresponding to a first frequency band (Restina, [0015], sub-bands f1)
wherein the third antenna and the fourth antenna transmit and receive a signal corresponding to a second frequency band (Restina, [0015], sub-bands f2)
and wherein the first frequency band is higher than the second frequency band (Restina, [0015], f2>f1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Resnati related to wherein the antennas 

As per claim 7, Xiao in view of Chrisikos and Restina disclose the operating method of claim 1, wherein the path loss values are determined based on at least one of Reference Signal Received Power (RSRP), Received Signal Strength Indication (RSSI), and Reference Signal Received Quality (RSRQ), and wherein the RSRP, the RSRI, and the RSRQ are determined as an average value for a specific duration (Xiao, [0068], the path-loss estimations may be derived from the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal)

As per claim 10, Xiao discloses an electronic device comprising: 
a memory (Xiao, [0009], memory (RAM, ROM) and the like)
a plurality of antennas (Xiao, Fig. 1, depicts a plurality of antennas)
and a processor (Xiao, [0009], power processor), wherein the processor is configured to:
receive a reference signal from a base station via the plurality of antennas (Xiao, [0068], the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal)
(Xiao, [0068], the path-loss estimations may be derived from the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal)
determine at least two antennas among the antennas (Xiao, Abstract, determining a transmit power level for transmit antennas of the user equipment having at least two transmit antennas… in accordance with a respective transmit power level), 
Xiao does not explicitly disclose based on frequency band information received from the base station.
Chrisikos discloses based on frequency band information received from the base station (Chrisikos [0051], measure wireless spectrum usage across one or more target frequency bands (e.g., one or more IoT frequency bands) which may include frequencies used and observed power level (s) at its location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chrisikos related to determine at least two antennas among the antennas based on frequency band information received from the base station and have modified the teaching of Xiao in order to improve network efficiency ([0037])
Xiao in view of Chrisikos discloses acquiring a ratio for the path loss values corresponding to the at least two antennas (Xiao, [0068], Also note that a single path loss estimation is needed for single antenna port transmission mode which can be configured by the eNB for the UEs with multiple transmit antennas)
and transmitting a signal via the at least two antennas, based on the acquired ratio (Xiao, [0068], the path-loss estimations may be derived from the separate reference signal received power (RSRP) measurements for each of the transmit antennas measured at the UE side based on a DL reference signal. In addition, the RSRP measurements also need to be reported to the eNB)
Xiao in view of Chrisikos does not explicitly disclose wherein the antennas comprise a first antenna, a second antenna, a third antenna, and a fourth antenna, wherein the first antenna and the second antennas transmit and receive a signal corresponding to a first frequency band, wherein the third antenna and the fourth antenna transmit and receive a signal corresponding to a second frequency band, and wherein the first frequency band is higher than the second frequency band.
Resnati discloses wherein the antennas comprise a first antenna, a second antenna, a third antenna, and a fourth antenna (Resnati, [0015], FIG. 2) 
wherein the first antenna and the second antennas transmit and receive a signal corresponding to a first frequency band (Restina, [0015], sub-bands f1)
wherein the third antenna and the fourth antenna transmit and receive a signal corresponding to a second frequency band (Restina, [0015], sub-bands f2)
and wherein the first frequency band is higher than the second frequency band (Restina, [0015], f2>f1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Resnati related to wherein the antennas comprise a first antenna, a second antenna, a third antenna, and a fourth antenna, wherein the first antenna and the second antennas transmit and receive a signal corresponding to a first frequency band, wherein the third antenna and the fourth antenna transmit and receive a signal corresponding to a second frequency band, wherein the first frequency band is higher than the 

Claims 8, 9 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Xiao in view of Chrisikos and Resnati and further in view of Deng et al. (US 20150341248 A1) hereinafter “Deng”.
As per claim 8, Xiao in view of Chrisikos and Restina disclose the operating method of claim 1, they do not explicitly disclose wherein the determining of the at least two antennas among the antennas comprises: determining a Received Target Power (RTP) value from the base station; and determining the at least two antennas if the RTP value is greater than or equal to a threshold power value. 
Deng discloses wherein the determining of the at least two antennas among the antennas comprises: determining a Received Target Power (RTP) value from the base station; and determining the at least two antennas if the RTP value is greater than or equal to a threshold power value (Deng, [0070], the packet loss rate of an RTP packet between the first communications device and the second communications device, and the packet loss rate is greater than or equal to a first threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Deng related to wherein determining a Received Target Power (RTP) value from the base station and determining the at least two antennas if the RTP value is greater than or equal to a threshold power value and have modified the teaching of Xiao, Chrisikos and Restina in order to reduce a delay and an intermittent ([0004])

As per claim 9, Xiao in view of Chrisikos, Restina and Deng disclose the operating method of claim 8, further comprising transmitting a signal by using one antenna among the antennas, if the RTP value is less than or equal to the threshold power value (Deng, [0073], If the transmission status characterization parameter includes the packet interval of significant packets in RTP packets from the second communications device to the first communications device, and the packet interval of significant packets is less than or equal to a fourth threshold)

As per claim 15, Xiao in view of Chrisikos and Restina disclose the electronic device of claim 10, they do not disclose wherein the processor is configured to: determine a Received Target Power (RTP) value from the base station; determine the at least two antennas if the RTP value is greater than or equal to a threshold power value; and transmit a signal by using one antenna among the antennas, if the RTP value is less than or equal to the threshold power value.
Deng discloses determining a Received Target Power (RTP) value from the base station; determine the at least two antennas if the RTP value is greater than or equal to a threshold power value (Deng, [0070], the packet loss rate of an RTP packet between the first communications device and the second communications device, and the packet loss rate is greater than or equal to a first threshold)
and transmit a signal by using one antenna among the antennas, if the RTP value is less than or equal to the threshold power value (Deng, [0073], If the transmission status characterization parameter includes the packet interval of significant packets in RTP packets from the second communications device to the first communications device, and the packet interval of significant packets is less than or equal to a fourth threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Deng related to determine a Received Target Power (RTP) value from the base station, determine the at least two antennas if the RTP value is greater than or equal to a threshold power value and transmit a signal by using one antenna among the antennas, if the RTP value is less than or equal to the threshold power value and have modified the teaching of Xiao, Chrisikos and Restina in order reduce a delay and an intermittent ([0004])

Allowable Subject Matter
Claims 3-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462